DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 7 are pending and under examination.
Claims 2-6 and 8 have been canceled.

Response to Amendment
Based on the claim amendments received on 08/24/2021, new claim objections have been set forth.
Applicant(s) amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed on 05/24/2021. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 08/24/2021, the previous prior art rejection based on Johns has been withdrawn and a new prior art rejection set forth (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
Claims 1 & 7 are objected to because of the following informalities:  

Claim 1 lines 51-52 refer to “a first side surface of each specimen trays” which appears to be grammatical/clerical mistake and should recite “a first side surface of each specimen tray”.
Claim 7 refers to “a project part” which appears to be a grammatical/clerical mistake and should recite “a projected part”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 line 7 recites “the plurality of types of specimen trays” lacks antecedent basis because Applicant(s) do no previously recite “a plurality of types of specimen trays”.  Applicant(s) do provide support for “a plurality of specimen trays” in claim 1 line 2.  However, it is unclear if “the plurality of types of specimen trays” are also “the plurality of specimen trays” or if the types of specimen trays are somehow different from the plurality of specimen trays.  
Claims 1 lines 7 and 22 recite “the plurality of types of specimen trays”.  The term “type” is a relative term and it cannot be determined what would or would not be considered a “type” of specimen tray (See MPEP 2173.05(b)) which render the claims indefinite.  The term “type of 

Claim 7 is also rejected by virtue of its dependency from claim 1.

Claim 1 line 17 recites “a type of specimen tray from … each specimen tray”.  The term “type” is a relative term and it cannot be determined what would or would not be considered a “type” of specimen tray (See MPEP 2173.05(b)) which render the claims indefinite.  The term “type of specimen tray” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of what would or would not be considered a type of specimen tray, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Are the types defined by size?  Are the types defined by material?  Are the types defined by shape?  Are the types defined by color?  How are Applicant(s) defining a specimen tray by its type? 

Claim 1 line 17 recites “a types of specimen trays” lacks antecedent basis because it cannot be determined if “a type of specimen tray” is referring to one of “the plurality of specimen trays” recited in claim 1 line 2, one of “the plurality of types of specimen trays” recited in claim 1 line 8, or if Applicant(s) are intending to introduce another type of specimen tray entirely.

Claim 1 line 26 refers to “the specimen loading or storing unit” which lacks antecedent basis because claim 1 does not previously refer to a specimen loading or storing unit.  The preamble of claim 1 refers to “a specimen storage apparatus”.  However, it is unclear if the specimen loading or storing unit is referring to the specimen storage apparatus itself, or if Applicant(s) are referring to another feature of the specimen storage apparatus entirely.

Claim 1 lines 30 and 32 recite “the number of specimens” which lacks antecedent basis because Applicant(s) do no previously refer to “a number of specimens” and it is unclear what the number of specimens are referring to.  Applicant(s) do provide support in claim 1 line 4 for “specimen containers”.  Perhaps Applicant(s) are intending the recite “the number of specimen containers”?

Claim 1 lines 51, 55, 62, and 65 refer to “a specimen container installation part which is most closely adjacent to the … side surface”.  Claim 1 lines 2-3 previously refer to “a plurality of specimen trays, each configured to have a different size and provided with a plurality of specimen container installation parts" and claim 1 lines 30-34 refer to “the number of specimens which can be stored vertically and horizontally in a specimen tray having a predetermined minimum size are m and n, respectively, the number of specimens which can be stored vertically and horizontally in each of the plurality of types of specimen trays are integer multiples of K x m and L x n or m and n, respectively, where K and L are positive integer values”.  In a case where a tray comprises 4 specimen container installation parts (m=2 and n=2), each respective side surface would have a plurality of specimen container installation parts most closely adjacent to the respective side surface, and it cannot be determined which of the plurality of specimen container installation parts most closely adjacent to the side surface Applicant(s) are referring to as “a specimen container installation part which is most closely adjacent to the … side surface”.  The Examiner suggest amending the claims to recite “a respective specimen container installation part among the 

Claim 1 lines 59-60 refer to “a pitch between specimen container installation parts from the first side surface to the second side surface”.  Claim 1 lines 2-3 refer to “a plurality of trays, each configured to have a different size and provided with a plurality of specimen container installation parts”.  Claim 1 lines 51-53 refer to “a distance from a first side surface of each specimen trays to a specimen container installation part with is most closely adjacent to the first side surface” and claim 1 lines 54-56 refer to “a distance from a second side surface of the specimen tray opposite to the first side surface of the specimen tray to a specimen container installation part which is most closely adjacent to the second side surface”.  It is unclear if Applicant(s) are intending for the pitch to vary as a function of tray size, as indicated by claim 1 lines 59-60, “a pitch between specimen container installation parts from the first side surface to the second side surface”, or if Applicant(s) are intending for the pitch to remain constant for each of the trays having different sizes, as indicated by fig. 6 and para. [0048-0053] of Applicant(s) instant specification.  In other words, the claim language requires the pitch be determined based on the specimen container installation parts with respect to the first side surface and the second side surface, and each of the trays are required to have a different size, which would result in each tray having a different pitch.  However, fig. 6 and para. [0048-0053] of Applicant(s) instant specification show a pitch #216 defined as the center-to-center distance between two adjacent specimen container installation parts in the direction perpendicular to the first and second surfaces.  Perhaps Applicant(s) are intending for the pitch to be defined as the center-to-center distance between two adjacent specimen container installation parts in the direction perpendicular to the first and second surfaces, as indicated by fig. 6 and para. [0048-0053] of Applicant(s) specification?  A similar rejection is made for claim 1 lines 69-70 with respect to “a pitch between specimen container installation parts from the third side surface to the fourth side surface”.

Claim 1 lines 54-55, 61, and 65 refers to “the specimen tray”.  Claim 1 lines 51-52 previously recites “a first side surface of each specimen trays”, and claim 1 lines 2-3 previously referred to “a plurality of specimen trays, each configured to have a different size”.  The term “the specimen tray” in claim 1 lines 54-55, 61, and 65 lacks antecedent basis because it cannot be determined which of the plurality of trays Applicant(s) are referring to has “the specimen tray”.  The Examiner suggests amending the claim language to recite “a respective specimen tray”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable Johns et al. (US 2014/0240096; Pub. Date: Aug. 28, 2014; already of record – hereinafter “Johns”), and further in view of Endo et al. (WO 2014/042011; Pub. Date: Mar. 20, 2014; already of record - where US 2016/0202279; Pub. Date: Jul. 14, 2016; already of record; hereinafter “Endo” - is used as the corresponding document).

Regarding claim 1, Johns discloses a specimen storage apparatus (Johns; fig. 1A, [0045]), comprising: 
a plurality of specimen trays, each provided with a plurality of specimen container installation parts for holding specimen containers, respectively (Johns; fig. 3A, #310, #302, #304, #306, #308, [0007, 0036, 0041, 0047, 0051, 0053, 0058-0059, 0065-0066]); 
a specimen container transferring mechanism configured to transfer the specimen container between a conveyance line and the plurality of specimen trays (Johns discloses a container handling apparatus [0046] for moving samples or sample containers [0048] between other instruments or lab sections for storage [0036], and moving sample containers to and from the sample trays [0096]); 
a specimen tray installation part configured to install the plurality of types of specimen trays (Johns discloses a loading and unloading platform, where the loading and unloading platform is a large drawer on a countertop configured to install the plurality of specimen trays; fig. 3A, #300, [0064, 0066]); and 
a plurality of identification information readers configured to be arranged directly under the specimen tray installation part (Johns; fig. 3A, #318, [0053-0056, 0064]) and 

wherein each identification information tag is readable, when the identification tag is positioned within a predetermined distance range from any one of the identification information readers (Johns; fig. 3A, #318, [0053-0056, 0064]); 
wherein the specimen loading or storing unit is adapted to determine a position where any one of the specimen trays is arranged based upon a combination of successful or unsuccessful reading attempts of the plurality of identification information readers (Johns discloses the storage apparatus energizes each reader and associates the identification tag aligned with each reader to the readers physical location; [0008]), 
wherein, the number of specimens which can be stored vertically and horizontally in a specimen tray having a predetermined minimum size are m and n, respectively (Johns discloses a loading/unloading platform for a plurality of sample carriers; fig. 3A, #300, [0064], the loading/unloading platform is a specimen tray installation part; [0066].  The loading/unloading platform configured to hold a minimum size specimen tray 310; Johns; fig. 3A, #310, [0065], where the specimen tray is configured to hold 6 specimen container in a row in a first direction and 6 specimen containers in a column in a second direction perpendicular to the first direction.  Therefore, the specimen container having a minimum size where m=n=6), 
when d1 is set as a distance from a first side surface of each specimen trays to a specimen container installation part which is most closely adjacent to the first side surface, 

p1 is set as a distance in a direction perpendicular to the first side surface and the second side surface between the specimen container installation parts and corresponds to a pitch between specimen container installation parts from the first side surface to the second side surface, 
d3 is set as a distance from a third side surface of the specimen tray to a specimen container installation part which is most closely adjacent to the third side surface, 
d4 is set as a distance from a fourth side surface opposite to the third side surface of the specimen tray to a specimen container installation part which is most closely adjacent to the fourth side surface, and 
p2 is set as a distance in a direction perpendicular to the third side surface and the fourth side surface between the specimen container installation parts and corresponds to a pitch between specimen container installation parts from the third side surface to the fourth side surface (Johns; fig. 2A).  
Johns does not explicitly teach the plurality of specimen trays are each configured to have a different size, and the number of specimens which can be stored vertically and horizontally in each of the plurality of types of specimen trays are integer multiples of K x m and L x n or m and n, respectively, where K and L are positive integer values.3Appl. No. 16/075,215POL-11696 Amendment dated August 24, 2021Reply to Office Action of May 24, 2021
However, Johns does provide rational for a “body” of a sample carrier/tray that may include any suitable structure that can hold samples, and can comprise a number of recesses such as slots or wells that accommodate samples or containers which hold samples; [0041]. The body of a sample carrier/tray can have any suitable shape including a circle, square, or rectangular vertical or horizontal cross section with any suitable number of slots for holding sample containers that may be arranged as an array with equal or unequal numbers of rows and columns; [0059].  
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP. 2144.04 (IV). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a change in size/proportion/shape of the tray and Johns specifically teaches an exemplary loading/unloading platform for holding a plurality of sample container 
Modified Johns does not teach the plurality of specimen container installation parts are arranged to achieve a relationship which is p1 >d1 +d2 and p2>d3+d4, 
However, Endo teaches the analogous art of a specimen storage apparatus (Endo; fig. 1, [0037]) comprising a plurality of specimen trays having a plurality of specimen container installation parts for holding specimen containers (Endo; fig. 9, #90a, #90b, [0022, 0113-0116]) and a specimen tray installation part (Endo teaches the specimen trays are stored on a tray cassette in the tray storage unit 7; fig. 1 #7, [0022, 0038]) wherein the plurality of drawers are arranged to achieve a relationship which is p1>d1+d2 and p2>d3+d4 (Endo teaches a cassette 80 that is stored in a drawer of the tray storing unit 7; [0022].  The cassette 80 is configured for installation of a single tray 90a comprising of 100 specimen container installation parts; [0113], or two trays 90b comprising of 50 specimen container installation parts; [0114].  Endo additionally teaches the trays are not limited those described in 90a and 90b, but can be further expanded or reduced to include trays having 25 specimen container installation parts or 200 specimen container installation parts; [0116].  Therefore, the specimen trays having 25 specimen container installation would require the cassette, which is stored in the drawer of the tray storage unit, to have the relationship in which p1>d1+d2 and p2>d3+d4 since the specimen trays having 25 specimen container installation parts is also compatible with a single specimen tray having 100 specimen container installation parts.  In other words, the dimensions of the cassette are fixed, and in order to install 4 trays rather than 1 tray, the d1, d2, d3, and d4 must be dimensioned in order to achieve the relationship p1>d1+d2 and p2>d3+d4 since the total number of specimen 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plurality of specimen container installation parts of Johns such that plurality of drawers are arranged to achieve a relationship which is p1>d1+d2 and p2>d3+d4, as taught by Endo, because Endo teaches the plurality specimen container installation parts arranged to achieve a relationship which is p1>d1+d2 and p2>d3+d4 allows sample trays of various sizes and configurations to be arranged on a standardized cassette, thereby providing the additional benefit of expansion of the number of trays which can be loaded and/or unloaded (Endo; [0112]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Johns and Endo both teach a specimen storage apparatus (Endo; fig. 1, [0037]) comprising a plurality of specimen trays having a plurality of specimen container installation parts for holding specimen containers (Endo; fig. 9, #90a, #90b, [0022, 0113-0116]) and a specimen tray installation part (Endo teaches the specimen trays are stored on a tray cassette in the tray storage unit 7; fig. 1 #7, [0022, 0038]).

Regarding claim 7, modified Johns teaches the specimen storage apparatus according to claim 1 above, wherein the specimen tray installation part includes a project part or a recessed part configured to be engaged with 5Appl. No. 16/075,215POL-11696Amendment dated August 24, 2021Reply to Office Action of May 24, 2021a recessed part or a projected part provided in a bottom surface of the plurality of specimen trays (Johns; [0080]).  

Response to Arguments
Applicants arguments filed on 08/24/2021 have been fully considered. 

Applicant(s) argue on page 9 of their remarks towards the 103 rejection over claim 1 in view of Johns that the amended language “a plurality of identification readers configured to be a first RFID tag that comprises memory used to store the geometric characteristics of the rack; [0053].  Therefore each specimen tray comprising only a single identification tag that identifies the type of specimen tray since geometric characteristics define a type of specimen tray and correspond only to the first RFID tag.  Second, “a type of specimen tray from … each specimen tray” is ambiguous because the term “type” is a relative term and it cannot be determined what would or would not be considered a “type” of specimen tray (See MPEP 2173.05(b)) which render the claims indefinite.  The term “type of specimen tray” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of what would or would not be considered a type of specimen tray, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Are the types defined by size?  Are the types defined by material?  Are the types defined by shape?  Are the types defined by color?  How are Applicant(s) defining a specimen tray by its type?  

Applicant(s) argue on page 9 that the amended language recites “that the number of specimens which can be stored vertically and horizontally in a specimen tray having a predetermined minimum size are m and n, respectively, the number of specimens which can be stored vertically and horizontally in each of the plurality of types of specimen trays are integer multiples of K x m and L x n or m and n, respectively, where K and L are positive integer values”, 

Applicant(s) argue on page 10 of their remarks that the deficiencies in johns are not overcome by Endo because on of ordinary skill in the art would not be motivated to modify Johns to arrive at the claimed invention absent hindsight reconstruction.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant(s) argue on pages 10-11 of their remarks that Endo discloses that based on the number of recessed portions of the tray 90b and the protruding portions of a cassette 80, trays of different sizes can be accommodated.  In addition, due to the positions of the protrusions and recesses, the tray cannot be erected in the wrong direction.  Meanwhile, Johns specifically makes it possible to orient trays in various directions by using multiple RFID tags to define orientation.  Therefore, Endo cannot be combined with Johns in the manner asserted.  The Examiner respectfully disagrees.  Johns specifically discloses [0080] “Some embodiments of the invention can have areas for rack (or other sample carrier) placement (e.g. input or output drawers), where This grid may be realized by a mechanical structure, e.g. recesses, pegs, bases, which correspond to respective mechanical structures of the racks (e.g. rims, holes, etc.).  The grid will allow the user to freely choose the position of rack of various sizes as long as all racks are aligned with the grid.  The orientation of the racks can be determined automatically via a combination of three tags on each rack (one origin tag (comprising geometric rack information), and two orientation tags, one for each orthogonal axis of rack orientation).”  Accordingly, Johns provides support for recessed and protruding portions, therefore the combination is proper.   

Lastly, Applicant(s) argue that Endo does not disclose the specific pitches as recited in claim 1. The examiner respectfully disagrees.  Applicants merely recite the claim language and then state that the prior art does not teach the claim language.  Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Based on the claim amendments, the examiner has modified the rejection based on Johns, and the examiner asserts that modified Johns teaches the limitations of claim 1 (see above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Benjamin R Whatley/Primary Examiner, Art Unit 1798